I cannot concur in the decision of the majority and therefore respectfully dissent.
The majority opinion is in attempt to rationalize a conclusion based upon evidence presented on behalf of the St. Paul City Railway Company and the Minneapolis Street Railway Company that is speculative and theoretical. This evidence in my opinion does not sustain the burden of proof which is on these companies to show that the order of the railroad and warehouse commission materially diminishes their revenues. In a case of this kind the only fair and logical way to determine the effect on the revenues of these companies of giving passengers the privilege of purchasing two streetcar tokens for 15 cents without resort to conjecture is by an actual test period. City of Knoxville v. Knoxville Water Co. 212 U.S. 1,29 S. Ct. 148, 53 L. ed. 371; Willcox v. Consolidated Gas Co.212 U.S. 19, 29 S. Ct. 192, 53 L. ed. 382, 48 L.R.A.(N.S.) 1134, 15 Ann. Cas. 1034; City of Louisville v. Cumberland Tel. Tel. Co. 225 U.S. 430, 32 S. Ct. 741, 56 L. ed. 1151; Capital City Gaslight Co. v. City of Des Moines (C. C.) 72 F. 829; Central of Georgia Ry. Co. v. McLendon (C. C.) 157 F. 961. The commission has fixed a trial period of four months for the purpose of determining the effect of this rate. I do not believe that this period is an unreasonable length of time or that it imposes an undue hardship on these two companies.
The judgment of the trial court vacating the order of the commission should be reversed. *Page 465